BY THE COURT:
These cases, which have been consolidated for argument and determination on appeal, involve the application of the sentencing guidelines promulgated by the United States Sentencing Commission pursuant to the Sentencing Reform Act of 1984. All of the substantial constitutional issues raised in these appeals are now the subjects of a grant of certiorari by the Supreme Court of the United States in United States of America v. Mistretta, — U.S. -, 108 S.Ct. 2818, 100 L.Ed.2d 920. The court is advised that all but six of the sixty-five district judges in the Fifth Circuit are now applying the sentencing guidelines in all criminal cases subject to their application.
After considering the merits of the constitutional arguments raised in various appeals before this court, the impending Supreme Court resolution of the constitutional issues, and the impact on the administration of criminal justice in the interim, we exercise our supervisory power to direct that the sentencing guidelines be applied in all district courts of the Fifth Circuit pending the decision of the Supreme Court of the United States in United States of America v. Mistretta and the implementation of that decision by this court.
By our ruling today the court does not preclude any defendant sentenced in accordance with the guidelines from attacking the constitutionality or legality of the sentence imposed in the same manner as presently permitted, to-wit, by adoption of the issues raised in today’s appeals or by the presentation of new issues.
The court reserves jurisdiction pending final decisions in the captioned appeals.